DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to teach or fairly disclose “the sliding block slidably located on the strip receiving groove; and the upper stamping die group pushes the sliding block in the material-feeding direction so that one of the rivets in the guide groove coaxially aligns with a pushing lever, the pushing lever pushes the one of the rivets from the guide groove to the sheet-metal strip material” as recited in claim 1.
Zaleski (US 5,218,756) provides an automatic production equipment for sheet metal stamping and in-mold riveting thereon (Fig. 7), comprising: a strip-material feeding device set for continually moving a sheet-metal strip material (80) along a material-feeding direction, wherein the sheet-metal strip material is forwardly moved one distance unit per time interval to one of predetermined locations (Col.  4 lines 46-51); a continual stamping die set (Fig. 6), comprising: a lower stamping die group comprising a lower die plate (48), a strip receiving groove (Fig. 6), a sliding block (42, Fig. 3) and a guide groove (40), the strip receiving groove formed on the lower die plate for receiving the sheet-metal strip material (Fig. 6),  and the guide groove (40) formed on one lateral side of the sliding block to connect to the strip receiving groove in a stamping stroke direction (Fig. 3,5); and a upper stamping die group comprising an upper clamping plate (62, Fig. 5), and a riveting punch (104), the riveting punch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        2/2/22



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726